Title: To Thomas Jefferson from Jean Marie de Bordes, 20 December 1804
From: Bordes, Jean Marie de
To: Jefferson, Thomas


                  
                     Monsieur le Président,
                     Philadelphie le 20 Decembre 1804.
                  
                  Ma lettre à votre Excellence ne lui sera sans-doute point parvenue, puisqu’elle est jusqu’ici sans réponse. J’ai eu l’honneur de vous exposer que le Congrès n’ayant point encore passé de lois favorables à ma réclamation, je me trouvais dans la derniere indigence, forcé de pourvoir aux besoins d’une famille nombreuse & aux miens; qu’à la veille d’un hyver très-rude, manquant de provisions alimentaires, de vêtemens & de bois. je devais nécessairement succomber aux rigueurs de la faim & du froid; Si votre Excellence ne daignait tendre une main secourable à mes malheurs. Pour eclairer sa sensibilité à ce sujet, je la suppliais de m’accorder un emploi où je pusse me trouver à l’abri des horreurs de l’indigence qui m’entouraient de toutes parts. Ma vie ayant été presque le militaire, & ce que j’en pu dérober aux occupations du service ayant été consacré à l’étude des principes de ma langue, je prenais la liberté de lui indiquer cet emploi dans l’une ou l’autres des professions aux quelles me rendaient propre ma maniere d’être habituelle ou mes talens.
                  A cet exposé je jouis aujourd’hui un état de mes services; afin de mieux determiner à votre excellence le but & le terme de ses bienfaits. Si elle l’exige, je ferai traduire en Anglais & lui adresserai toutes les pieces qui peuvent servir de preuve & d’autenticité à cet état.
                  Puis, quand la légitimité de mes sollicitations aura eu le bonheur, Monsieur le Président, d’intéresser votre justice en leur faveur, j’abandonnerai mon sort à la sensibilité de votre Excellence, persuadé qu’arracher un homme d’honneur aux horreurs de la dégradation & de besoin, et pour elle un plaisir trop délicieux, pour qu’elle puisse en priver son ame humaine & généreuse.
                  J’ai l’honneur d’etre avec respect, Monsieur le Président, Votre très-humble & très-obéissant serviteur,
                  
                     
                        de Bordes 
                     
                     Corner of Walnut and Front-Streets
                  
               